COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-390-CV


READY CABLE, INC.                                                    APPELLANT

                                        V.

AGAPE WORLD GROUP, INC.                                              APPELLEES
AND NN ENCHANTED LLC.

                                    ------------

           FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      On November 19, 2009, we notified Appellant Ready Cable, Inc. that its

notice of appeal was defective because it failed to contain a service of notice

of appeal to all parties to the trial court’s judgment. See Tex. R. App. P. 37.1.,

25.1(e). We directed Appellant to file an amended notice of appeal containing

the missing information on or before November 30, 2009.           On January 6,


      1
           See Tex. R. App. P. 47.4.
2010, we notified Appellant that this court had not received an amended notice

of appeal and that the appeal would be dismissed unless Appellant filed with

this court on or before January 18, 2010, an amended notice of appeal

containing a service of the notice of appeal to all parties to the trial court’s

judgment. See Tex. R. App. P. 42.3(c). Because Appellant has failed, after

notice, to correct its defective notice of appeal, we dismiss the appeal. See

Tex. R. App. P. 42.3(c), 43.2(f).


                                                 PER CURIAM

PANEL: MEIER, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: February 25, 2010




                                       2